Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
				  SPECIFICATION OBJECTION
	Insertion of continuing data of PCT and Japanese Foreign Priority documents at beginning of the specification is needed.  Submission of a whole paragraph would be needed.
					
  REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-161944-A in view of Guichard et al (US 2016/0289416 A1).
JP teaches a fire-retardant liquid silicone rubber comprising an organopolysiloxane having at least two alkenyl groups bound to silicon atoms in one molecule, an organohydroge polysiloxane having at least two hydrogen atoms bound to silicon in one molecule, a platinum-based catalyst, a silica filler, aluminum hydroxide 2/g in an amount of 10-150 parts by weight in [0024-0025].
JP further teaches additional organic flame retardant such as benzotriazole (also known as 1,2,3-benzotriazole, 119 g/mol) in an amount of 0.05-20 parts by weight per 100 parts by weight of the organopolysiloxane having at least two alkenyl groups bound to silicon atoms in one molecule in [0033-0035] as well as other additives in [0037].
	Example 2 having UL-94 rating of V-0 at table 1 teaches the instant composition and amounts thereof except the talc.  Utilization of 0.1 parts by weight each of 1% chloroplatinic acid and benzotriazole would fall within scope of the recited relationship of moles for the platinum-based catalyst and benzotriazole. 
The only difference between the example 2 of JP and the instant invention would be the presence of 10-100 parts by mass of talc fine powder.
	Guichard et al teach a fire-retardant organopolysiloxane compositions in abstract and examples and refractory mineral fillers such as pyrogenic (i.e. fumed) silica, talc and mixtures thereof in [0130] and 10 to 100 parts by weight per 100 parts by weight of the organopolysiloxane having at least two alkenyl groups bound to silicon atoms in one molecule in [0135] which would fall within scope of the instant amount further evidenced by examples I-1 and I-2 at table 1 in which 12.02 and 18.01 parts by weight, respectively, of the talc are taught.  One of the talc is taught as MISTRON HAR (G’4) in [0218] and MISTRON HAR and MISTRON R10 (G’5) of [0219] would be expected to have a particle size falling within scope of the instant claim 2.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the MISTRON HAR and MISTRON R10.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 12.02 or 18.01 parts by weight of the talc taught by Guichard et al in the example 2 of JP since JP teaches employing other additives in [0037] and since utilization of a mixture of inorganic fillers for a flame retardant polymeric composition is well-known as taught by Guichard et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okami et al (US 5,104,919) in view of Guichard et al (US 2016/0289416 A1).
Okami et al teach a fire-retardant liquid silicone rubber comprising an organopolysiloxane having two alkenyl groups bound to silicon atoms in one molecule, an organohydroge polysiloxane having five hydrogen atoms bound to silicon in one molecule, fumed silica having a specific surface area of 200 m2/g, a platinum-based catalyst, and benzotriazole in example 2.  Utilization of 50 ppm in terms platinum 
The only difference between the example 2 of Okami et al and the instant invention would be the presence of 10-100 parts by mass of talc fine powder.
Okami et al further teach various inorganic fillers such as talc and a combination thereof as well as 3 to 500 parts by weight at col. 5, line 59 to col. 6, line 4.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Guichard et al teach a fire-retardant organopolysiloxane compositions in abstract and examples and refractory mineral fillers such as pyrogenic (i.e. fumed) silica, talc and mixtures thereof in [0130] and 10 to 100 parts by weight per 100 parts by weight of the organopolysiloxane having at least two alkenyl groups bound to silicon atoms in one molecule in [0135] which would fall within scope of the instant amount further evidenced by examples I-1 and I-2 at table 1 in which 12.02 and 18.01 parts by weight, respectively, of the talc are taught.  One of the talc is taught as MISTRON HAR (G’4) in [0218] and MISTRON HAR and MISTRON R10 (G’5) of [0219] would be expected to have a particle size falling within scope of the instant claim 2.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the MISTRON HAR and MISTRON R10.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the talc taught by Guichard et al in the example 2 of Okami et al in lieu of or in addition to the fumed silica since Okami et al further teach various inorganic fillers such as talc and a combination thereof and since the instant talc is commercially available as taught by Guichard et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Okami et al teach a property of flame retardant at col. 1, line 37 and thus the example 2 would be expected meet claim 7.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from example 2 of Okami et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-161944-A or Okami et al (US 5,104,919)  in view of Guichard et al (US 2016/0289416 A1), or further in view of a teaching reference,     
The table 1 at Page 3319 of the article teaches that M HAR talc has a particle size of 3.0 and BET of 13.0 m2/g which would be further evidence that MISTRON HAR talc taught by Guichard et al would meet the claim 2.   Although the article published after the effective filing date of the instant invention, use of the article would be valid since it teaches the known fact regardless of the publication date.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-161944-A or Okami et al (US 5,104,919) in view of Guichard et al (US 2016/0289416 A1), and further in view of Nakamura et al (US 5,652,290).  
The instant claim 3 further recites the talc treated with on an organosilicon compound over JP, Okami et al and Guichard et al discussed above.
But, the surface treatment of various fillers including the talc with a silane coupling agent in order to improve compatibility between the filler and a matrix resin is a routine practice in the art as taught by Nakamura et al, col. 6, lines 12 and 15-23.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the instant amount of the talc taught by Guichard et al treated with the silane coupling agent of Nakamura et al in the example 2 of JP or  in order to improve compatibility between the filler and a matrix resin which is well-known as taught by Nakamura et al absent showing otherwise.

			     EXAMINER’S COMMENT
The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicant must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/May 7, 2021                                                 /TAE H YOON/                                                                            Primary Examiner, Art Unit 1762